Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-6, 9-11, 13-16, 19-20 rejected under 35 U.S.C. 102(a)(1)as being anticipated by Shetty (US2016/0070962, Provisional applications filed Sep 2014 and Feb 2015)

As for claim 1, Shetty teaches
A system configured to provide moments of interest within video clips, the system comprising: 
one or more physical processors configured by machine-readable instructions ([0071]) to: 
obtain selection of multiple video clips to generate a video (Fig 4 el 420 [0052] generating video clips from input video), one or more video clips of the multiple video clips including one or more moments of interest (Fig 4 el 430-440 generating representative frames); and 
present a user interface, the user interface including 
a single timeline representation of combined lengths of the multiple video clips, (Fig 7C el 720 [0066], the solid horizontal bar underneath the thumbnails represents the entire video length)
visual representations of individual moments of interest within the one or more video clips overlaid on the single timeline representation of the combined lengths of the multiple video clips, (Fig 7C el 720, the black arrows pointing down from the thumbnails into specific points of the black bar can be called “visual representations”) and 
preview representations of the individual moments of interest, the preview representations of the individual moments of interest separate from the single timeline representation of the combined lengths of the multiple video clips, (the thumbnails above the black arrows can be called “preview representations”; they are not touching the black bar and can be called “separate”)
wherein the user interface facilitates generation of the video from the multiple video clips.  ([0064] discloses playback of the video from the user interface, i.e. “generation of the video” on the user display)

As for claim 11, please see discussion of analogous claim 1 above.

As for claims 3, 13, Shetty teaches 
the single timeline representation of the combined lengths of the multiple video clips provide functionality of one or more of play, pause, and/or rewind to facilitate viewing of the multiple video clips ([0064] discloses playback of the video)

As for claims 4, 14, Shetty teaches 
the visual representations of the individual moments of interest within the one or more video clips are overlaid on the single timeline representation of the combined lengths of the multiple video clips at points along the single timeline representation corresponding to the individual moments of interest (Fig 7C el 720 black arrows as discussed above)

As for claims 5, 15, Shetty teaches 
the preview representations of the individual moments of interest include previews of the individual moments of interest, the previews of the individual moments of interest arranged according to ordering of the individual moments of interest on the single timeline representation (Fig 7C thumbnails displayed in time order)

As for claims 6, 16, Shetty teaches 
the previews of the individual moments of interest include thumbnail images of the individual moments of interest (Fig 7C thumbnails include images)

As for claims 9, 19, Shetty teaches 
the user interface further includes a selectable option of identifying an additional moment of interest (Fig 7C, there are multiple frames of interest displayed)

As for claims 10, 20, Shetty teaches 
the user interface further includes a window to view the multiple video clips (Fig 7C the entire user interface is a “window”)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 2, 7-8, 12, 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Shetty in view of PremierePro,  Eric Maierson, MediaStorm Guide to Quickly Deleting Clips in Premiere Pro, MediaStorm 201


As for claims 2, 12, Shetty does not teach, PremierePro however teaches 
the single timeline representation of the combined lengths of the multiple video clips include dividers separating the lengths of individual video clips (Fig 1, video clips on the timeline are divided by vertical lines)
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the user interface of Shetty to include the vertical bar dividers of PremierePro, as all pertain to the art of video editing software.  The motivation to do so would have been, to provide more visibility on the video clip location within the timeline.



As for claims 7, 17, the combination of Shetty and PremierePro teaches 
the user interface facilitates generation of the video from the multiple video clips by enabling user selection of the individual moments of interest for inclusion in the video and user rejection of the individual moments of interest from inclusion in the video (PremierePro, short article, teaches how to select video 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the user interface of Shetty to include the clip deletion functionality of PremierePro, as all pertain to the art of video editing software.  The motivation to do so would have been, to provide additional control of the final video.


As for claims 8, 18, the combination of Shetty and PremierePro teaches 
the one or more moments of interest include a first moment of interest, and the user interface includes a first selectable option of accepting the first moment of interest for inclusion in the video and a second selectable option of rejecting the first moment of interest from inclusion in the video (as discussed above)


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK ROZ whose telephone number is (571)270-3382.  The examiner can normally be reached on M-F 8:00am-4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park  can be reached on  (571)272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent 




/MARK ROZ/
Primary Examiner, Art Unit 2669